On the 2nd day of March, 1911, judgment was rendered against appellant in the county court of Pottawatomie county and he was sentenced to pay a fine of $100 and 30 days imprisonment in the county jail for a violation of the prohibitory liquor law. The time granted by statute for perfecting appeals was not extended by the trial court. Appellant did not perfect his appeal in this court until the 2nd day of May, 1911. The 60 days allowed by statute for perfecting appeals expired on the 1st day of May, 1911. As the appeal was not perfected within the time required by law, this court did not acquire jurisdiction of this cause and the appeal is therefore dismissed. *Page 632